Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement File No. 333-187380 on Form S-3, Registration Statement File No. 333-187451 onForm S-3D, and Registration Statement File No. 333-206807 on FormS-4/Aof Citizens Financial Services, Inc. of our report dated March9, 2017, relating to our audit of the consolidated financial statements and internal control over financial reporting, which appears in the Annual Report to Stockholders,which is incorporated in this Annual Report on Form 10-K of Citizens Financial Services, Inc. for the year ended December 31, 2016. /s/ S.R. Snodgrass, P.C. Cranberry Township, Pennsylvania March 9, 2017
